Citation Nr: 0936997	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  09-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability.  

2.  Entitlement to a compensable rating for traumatic 
arthritis of the left thumb, first carpometacarpal joint, 
with arthroplasty.  

3.  Entitlement to an initial compensable rating for 
hypertension.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1973 to May 1977 and from August 1981 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2007 and in October 2008 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  

In June 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the Veteran's file.  

At the hearing, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304.

At the hearing, the Veteran raised a claim of secondary 
service connection for erectile dysfunction, which is 
referred to the RO for appropriate action.  

The claim of service connection for a right thumb disability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Traumatic arthritis of the left thumb, first 
carpometacarpal joint, with arthroplasty is manifested by X-
ray evidence of arthritis with limitation of motion and pain 
on repetitive movement without of ankylosis or a gap of one 
to two inches between the left thumb pad and the fingers on 
the left hand.  

2.  From the effective date of service connection, 
hypertension is manifested by diastolic pressure that is 
predominantly less than 100, systolic pressure that is 
predominantly less than 160, and a history of diastolic 
pressure that is predominantly less than 100 with a 
requirement for continuous medication for control.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no higher, for 
traumatic arthritis of the left thumb, first carpometacarpal 
joint, with arthroplasty, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5224, 5228 (2008).

2.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim for a compensable rating for the left thumb 
disability, the RO provided pre- and post-adjudication VCAA 
notice by letters, dated in March 2007, in March 2008, and in 
June 2008.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability was worse and the effect the disability had on 
employment.  The Veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in September 2008 and in 
December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

On the claim for an initial compensable rating for 
hypertension, the RO provided pre-adjudication VCAA notice on 
the underlying claim of service connection for hypertension.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating, following the initial 
grant of service connection for hypertension.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records, private records such as those from Hill Air Force 
Base and Ogden Orthopaedic Specialists, which were identified 
by the Veteran.  



Also, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The 
Veteran was afforded VA examinations in March 2008 (thumb), 
June 2008 (hypertension), September 2008 (hypertension), and 
December 2008 (thumb) to evaluate the disabilities.  

The medical evidence received subsequent to the VA 
examinations does not indicate that there has been a material 
change in the disabilities.  Thus, a reexamination is not 
warranted.  38 C.F.R. § 3.327(a).  The examinations are 
adequate for rating the left thumb and hypertension. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The pertinent evidence in the file consists of service 
treatment records, private medical records, and VA 
examinations conducted in March 2008 (thumb), June 2008 
(hypertension), September 2008 (hypertension), and December 
2008 (thumb).

Left Thumb Disability 

The Veteran filed a claim for a higher rating for his left 
thumb disorder in February 2007.  In a May 2007 rating 
decision, the RO assigned a temporary total rating based on 
surgical treatment necessitating convalescence, effective 
January 5, 2007, and a noncompensable rating effective from 
March 1, 2007.  The Veteran asserts that his thumb condition, 
status post surgery, warrants a higher rating of 20 percent 
because he is unable to perform the repetitive duties 
required of his job as an aircraft mechanic, which he has 
been doing for the past 30 years.  In a statement in 
September 2007, the Veteran stated that he was forced to 
change occupations to one that required less use of his 
thumb.  In June 2009, the Veteran testified that he was 
released by his former employer in March 2008 because he was 
on light duty and suitable employment could not be found for 
him, and that he now worked full time for a document 
automation production service and he had did not lost time 
from work due to his thumb disability.  

Traumatic arthritis of the left thumb, first carpometacarpal 
joint, with arthroplasty is currently rated noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5224.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
is noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for a major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 


For a major or minor thumb, a 10 percent rating is warranted 
for favorable ankylosis, and a 20 percent rating is warranted 
for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  

Further, limitation of motion of a major or minor thumb with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent rating; limitation of motion 
of a major or minor thumb with a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The pertinent medical records in the file consist of private 
treatment records and VA examination reports of March 2008 
and of December 2008.  The records show that the Veteran is 
right-handed.  Prior to his left thumb surgery in January 
2007, records from Hill Air Force Base and Ogden Orthopaedic 
Specialists show that the Veteran was treated for complaints 
of left thumb pain.  There was full range of motion of the 
thumb and swelling at the base of the thumb.  There was no 
improvement with a splint.  He had received steroid 
injections, which worked at times.  X-rays showed severe 
carpometacarpal arthritis and hyperextension (50 percent 
subluxation.  In March 2006, he continued to have a lot of 
pain in the left thumb.  He underwent arthroplasty in January 
2007.  

Private records show that in March 2008 the Veteran wore a 
ring splint for metacarpophalangeal joint hyperextension, and 
that he complained of some weakness, which was expected with 
his type of arthritis and reconstruction.  Objectively, he 
had good thumb range of motion and his pinch strength was 
still weak but improving.  He had a swan neck deformity at 
the left thumb.  

Documents from the Office of Workers' Compensation Program 
indicate that the Veteran underwent an examination in April 
2008, which showed complaints of residual loss of motion, 
pain and stiffness involving the thumb.  Objectively, on 
range of motion, there was 65 degrees of radial abduction, 
adduction to 0 cm., opposition to 8 cm., metacarpophalangeal 
motion of 20 degrees of hyperextension and 25 degrees of 
flexion, and interphalangeal motion of 25 degrees of 
hyperextension and 65 degrees of flexion.  Strength was 
normal.  Manual motor testing revealed pain-related testing 
of the thumb.  The physician noted that the Veteran had some 
residual loss of motion and subsequent loss of function.  

In March 2009, records of Ogden Orthopaedic showed that the 
Veteran had good thumb range of motion, but he still had 
hyperextension of the metacarpophalangeal joint, which seemed 
to be well supported by the ring splint.  



On VA examinations in March 2008 and in December 2008, the 
Veteran stated that his left thumb pain came and went and 
that he wore a ring splint to avoid hyperextension.  To avoid 
flare-ups, he stated that he avoided gripping and movement of 
his hand and that tasks that required dexterity and handgrip 
caused pain and flare-ups.  He also stated that with flare-
ups he had increased pain, but no change in range of motion, 
weakness, fatigue, and incoordination.  On range of motion 
testing on the examinations, ankylosis (fixation in one 
position) was not demonstrated.  The Veteran was able to 
oppose all fingers to the thumb.  There was no deformity or 
swelling, but there was tenderness at the base of the thumb.  
He could reach the proximal crease with all the fingers.  
With repetitive motion, there was some increased pain at the 
base of the thumb, but no decrease in range of motion.  There 
was also no apparent weakness or incoordination and no 
apparent fatigue.  It was noted that strength and dexterity 
were normal and that there was no deformity, swelling, or 
erythema.  

There is no objective evidence that the limitation of motion 
of the thumb approximates the criteria under Diagnostic Codes 
5224 or 5228 for a compensable rating.  That is, there is no 
evidence of ankylosis and no evidence of a gap of one to two 
inches between the left thumb pad and the fingers on the left 
hand.  Although considered by the VA examiners, there was no 
evidence of additional limitation of motion due to pain or 
repetitive use to show additional functional limitation to 
the extent that under Diagnostic Codes 5224 and 5228 the left 
thumb would warrant a compensable rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Notwithstanding the above findings wherein the Veteran's left 
thumb is not so limited in motion that he meets the 
requirements for a higher rating under the applicable 
Diagnostic Codes, the criteria of Diagnostic Codes 5003 and 
5010 provide for a 10 percent rating for an affected joint 
when there is arthritis with at least some limitation of 
motion but not to the degree that would be compensable under 
a limitation-of-motion code, with findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

It is the Board's judgment that the medical evidence, in 
particular the X-ray evidence of arthritis with findings of 
increased pain at the base of the thumb on repetitive motion, 
demonstrates that the Veteran has met this criteria and a 
rating of 10 percent, and no higher, is in order.  There are 
no other rating criteria by which the Veteran would be more 
appropriately evaluated in terms of his left thumb disorder.  

Hypertension

Hypertension is rated as noncompensable since the effective 
date of service connection in March 2008 under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101 hypertensive vascular disease 
(hypertension and isolated systolic hypertension), the 
criteria for the next higher rating, 10 percent, are 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.

The service treatment records show that the Veteran's 
diastolic pressure readings were predominantly less than 100.  
For example, in March 1989 it was 146/90.  In April 1989, a 
five-day blood pressure check showed these readings:  140/80, 
128/98, 132/90, 146/84, and 132/100.  The diagnosis was 
probable mild essential hypertension.  There was no 
indication that medication was started at that time.  It was 
102/76 in August 1990, 136/79 in September 1992, 135/71 in 
February 1994, 132/84 in March 1994, 136/90 in February 1995, 
137/80 in March 1995, 136/92 in April 1995, 104/60 in May 
1995, 146/92 in September 1995, 130/92 in November 1995, 
172/100 in February 1996, 139/90 in April 1996, 130/80 in May 
1996, 144/86 in December 1996, 140/94 and 124/82 in January 
1997, 146/94 in February 1997, 141/86 in March 1997, and 
128/82 in June 1997.  



Private medical records dated from 2005 show that the Veteran 
had a medical history of hypertension and his medications 
included treatment (hydrochlorothiazide) for hypertension.  
Blood pressure readings were 122/86 in December 2004; 120/82, 
132/78 and 100/72 in January 2005; 125/88 in October 2005; 
and 120/88 in April 2008.  

At the time of a VA examination in June 2008, the Veteran 
reported that he was currently taking Lotrel daily for 
hypertension (hydrochlorothiazide had been stopped).  He 
related that his blood pressure readings had been good in the 
office setting and that he has not had any side effects from 
his medication.  He reported that an EKG in October 2007 was 
normal.  Examination showed his blood pressure readings were 
117/76, 124/78, and 121/72.  

Based on the foregoing evidence, although the Veteran's 
hypertension is controlled with medication, his diastolic 
pressure readings, both historically and currently, are not 
shown to be predominantly 100 or more, and his systolic 
pressure readings are not shown to be predominantly 160 or 
more.  Thus, he has not met the criteria for a 10 percent 
rating under Diagnostic Code 7101.

As this is an initial rating case, consideration has been 
given to "staged ratings" for hypertension over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
from the effective date of service connection in March 2008, 
the findings for the next higher rating have not been shown.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.

If the criteria reasonably describe the disability levels and 
symptomatology, then the disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular ratings 
are therefore adequate and referral for extraschedular 
ratings is not required.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. 
July 17, 2009).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and do provide for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  Therefore the disability pictures are contemplated by 
the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A 10 percent rating for traumatic arthritis of the left 
thumb, first carpometacarpal joint, with arthroplasty, is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.  

An initial compensable rating for hypertension is denied.




REMAND

On the claim of service connection for a right thumb 
disability, the Veteran contends that his right thumb 
disability developed after heavy gripping, lifting, pinching, 
and twisting repetitions as an aircraft mechanic for over 20 
years.  He asserts that he has the same problems with his 
right thumb as he has with his left thumb for which service 
connection has already been established.  He states that his 
right thumb symptoms did not emerge until after he was 
discharged from service in September 1997.  

The service treatment records, while indicating some right 
hand complaints, do not show any complaint, finding, or 
diagnosis of a right thumb abnormality.  

Private medical records show that the Veteran began having 
problems with his right thumb in about February 2007.  At 
that time, his physician at Ogden Orthopedic Specialists 
noted in an assessment that the right thumb was beginning to 
have worsening arthritis at the carpometacarpal joint and 
that the same heavy repetitive work which caused the left 
thumb degeneration has caused the right thumb degeneration as 
well.  In November 2007, the Veteran underwent right thumb 
ligament reconstruction.  In March 2008, it was noted that 
the Veteran had carpometacarpal joint arthrosis and that his 
previous work as an aircraft mechanic for the past 30 years 
had led to the development of bilateral thumb carpometacarpal 
joint arthritis for which he had undergone surgery to 
alleviate pain and improve function.  

Records from the Office of Workers' Compensation Programs 
dated in August 2008 indicate that the Veteran had worked as 
an aircraft mechanic for almost 30 years and that he had 
described gradually progressing symptoms that were worse in 
the left hand.  

As the record does not contain sufficient competent evidence 
to decide the claim, additional evidentiary development in 
the form of a VA examination, under the duty to assist, 38 
C.F.R. § 3.159(c), is needed.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine: 

a). Whether the current right thumb 
disability is at least as likely as not 
related to the right hand complaints in 
service; or, in the alternative, 

b). Whether the current right thumb 
disability is at least as likely as not 
caused by or aggravated by the service-
connected left thumb disability.  

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms.

The claims folder must be made 
available to the examiner for review.

2. Upon completion of the foregoing, 
the claim should be adjudicated.  If 
the decision remains adverse to the 
Veteran, provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


